Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The response filed on 10/22/21 to the restriction and species requirement of 10/18/21 has been received. 
Without traverse, Applicant has elected Group I, and the species SEQ ID NOs: 27-32. Upon further consideration, SEQ ID NOs: 17-22 has been rejoined with species SEQ ID NOs: 27-32.
Claims 1-9, 11-12, and 57-59 are currently pending and presented for examination on the merits.
Claims 4-5, and 8 are withdrawn from further consideration by examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 3, 6-7, 9, and 11-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 23, 29, 30, 34, 40, 43, 45, 47, 49-53 of copending Application No. 16/769,567 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because SEQ ID NOs: 1-3, 5, 6, 7 of co-pending claim 1 has the HC CDRs of the elected invention and SEQ ID NOs: 11, 13-15, 29-31, and 93 of co-pending claim 1 has the LC CDRs of the elected invention.
RESULT 1
PCT-US18-35071-14
; Sequence 14, Application PC/TUS1835071
; GENERAL INFORMATION
;  APPLICANT: The Board of Regents of the University of Oklahoma

;  FILE REFERENCE: 5835.181wo
;  CURRENT APPLICATION NUMBER: PCT/US18/35071
;  CURRENT FILING DATE: 2018-05-30
;  PRIOR APPLICATION NUMBER: 62/512,372
;  PRIOR FILING DATE: 2017-05-30
;  NUMBER OF SEQ ID NOS: 32
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 14
;  LENGTH: 119
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic peptide; HC variable AA sequence of CBT-15A
PCT-US18-35071-14

  Query Match             84.3%;  Score 136.5;  DB 4;  Length 119;
  Best Local Similarity   33.7%;  
  Matches   28;  Conservative    0;  Mismatches    0;  Indels   55;  Gaps    2;

Qy          1 GFTFSSYY-----------------INSNGGST--------------------------- 16
              ||||||||                 ||||||||                           
Db         26 GFTFSSYYMSWVRQTPEKRLELVAAINSNGGSTYYPDTVKGRFTISRDNAKNTLYLQMSS 85

Qy         17 -----------ARHGGNYWYFDV 28
                         ||||||||||||
Db         86 LKSEDTALYYCARHGGNYWYFDV 108


RESULT 98
US-16-769-567-11
; Sequence 11, Application US/16769567
; GENERAL INFORMATION
;  APPLICANT: COARE HOLDINGS, INC
;  TITLE OF INVENTION: ANTI-DCLK1 ANTIBODIES AND CHIMERIC ANTIGEN RECEPTORS, AND
;  TITLE OF INVENTION:COMPOSITIONS AND METHODS OF USE THEREOF
;  FILE REFERENCE: 124889-0165
;  CURRENT APPLICATION NUMBER: US/16/769,567
;  CURRENT FILING DATE: 2020-06-03
;  PRIOR APPLICATION NUMBER: PCT/US2018/063702
;  PRIOR FILING DATE: 2018-12-03
;  PRIOR APPLICATION NUMBER: 62/594,464
;  PRIOR FILING DATE: 2017-12-04
;  NUMBER OF SEQ ID NOS: 105
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 11
;  LENGTH: 113
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic

US-16-769-567-11

  Query Match             81.1%;  Score 108.7;  DB 110;  Length 113;
  Best Local Similarity   31.2%;  
  Matches   24;  Conservative    0;  Mismatches    0;  Indels   53;  Gaps    2;

Qy          1 QSLLYSSNQKN-----------------YWAS---------------------------- 15
              |||||||||||                 ||||                            
Db         27 QSLLYSSNQKNYLAWYQQKPGQSPKLLIYWASTRESGVPDRFSGSGSGTDFTLTISSLQA 86

Qy         16 --------QQYYSYPYT 24
                      |||||||||
Db         87 EDVAVYYCQQYYSYPYT 103

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571) 272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DENNIS J SULLIVAN/Examiner, Art Unit 1642                                                                                                                                                                                                        
/MISOOK YU/Supervisory Patent Examiner, Art Unit 1642